*242Order affirmed, without costs of this appeal to either party. The delay in filing the requisite petitions for independent nominations arose from an error in respect to the number of votes cast for the office of Governor in the last gubernatorial election because of which an insufficient number of signers to the petition for nomination were obtained. The record justifies the finding that the error arose from misinformation furnished at the office of the commissioners of elections and was not chargeable to the independent candidates. When the mistake was discovered the necessary additional signatures were promptly secured. Under these circumstances it was within the discretion of the Supreme Court to allow the petition with the additional signers to be filed, bringing the total up to the requisite number, even though the time for filing set by the statute had expired. (Matter of Lauer v. Board of Elections, 262 N. Y. 416; Matter of Darling v. Dooling, 189 id. 570.) No point was made by the appellant upon the argument that the additional petition for nomination had not been filed with the commissioners of elections at the time that this special proceeding was instituted. In fact any objection in this respect was expressly waived. The order of the Special Term was granted as a matter of discretion. It is our opinion that no error was committed in the determination at Special Term.
All concur. Present — Sears, P. J., Thompson, Crosby and Lewis, JJ.